862 A.2d 582 (2004)
Renee SNIZASKI, Widow of Randy Snizaski, Deceased, Petitioner
v.
WORKERS' COMPENSATION APPEAL BOARD (ROX COAL COMPANY), Respondents.
Supreme Court of Pennsylvania.
November 12, 2004.


*583 ORDER

PER CURIAM.
AND NOW, this 12th day of November 2004, the Petition for Allowance of Appeal is granted limited to the following issue:
Whether it is an error of law and/or an abuse of discretion for a WCJ to award penalties against an employer who fails to pay benefits within 30 days pursuant to Section 428 of the Act, 77 P.S. § 921, in reliance upon a timely filed supersedeas request pursuant to 34 Pa.Code §§ 111.22-111.24.